                           Case 20-13103-BLS              Doc 414        Filed 05/04/21         Page 1 of 3




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


             In re:
                                                                                    Chapter 11 (Subchapter V)

             BC HOSPITALITY GROUP INC., et al.,                                     Case No. 20-13103 (BLS)

                                                                                    (Jointly Administered)
                                       Debtors.1



                         NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED
                             FOR HEARING ON MAY 5, 2021 AT 10:00 A.M. (ET)


                You must register for the ZOOM call. When registering, please copy and paste the
             below link to your browser. As part of the Court’s protocol, please remember to register
                 with ZOOM well in advance of the hearing in order to avoid being denied access.

                             COURTCALL WILL NOT BE USED FOR THIS HEARING.

                                    Topic: CHLOE - Case No. 20-13103 (BLS)
                             When: May 5, 2021 10:00 AM Eastern Time (US and Canada)

                                          Register in advance for this meeting:
                      https://debuscourts.zoomgov.com/meeting/register/vJIsf-CrqDovHNyow3G--
                                                  AbwIyQHr3UKt5w

               After registering, you will receive a confirmation email containing information about
                                                 joining the meeting.




         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number are: BC Hospitality Group Inc. (8766); BC Hospitality Group LLC (9360); BC International LLC (1356);
               BC Commissary NJ LLC (0230); E2 185 Bleecker LLC (6862); E2 60 West 22nd Street LLC (9567); E2 Lafayette
               LLC (7419); BC Williamsburg LLC (8277); BCRC LLC (7297); CW SSS LLC (9958); BC Union Square LLC
               (5172); BC 1385 Broadway LLC (2138); BC 630 Lexington LLC (3202); CCSW Fenway LLC (5517); E2 Seaport
               LLC (9720); BC Back Bay LLC (0550); BC Providence LLC (0737); BC Silver Lake LLC (2825); BC Century
               City LLC (0901); and BC West Hollywood LLC (3878). The Debtors’ mailing address is 205 Hudson Street,
               Suite 1001, New York, New York 10013.
         2
                Amended items appear in bold.
28077990.1
                      Case 20-13103-BLS      Doc 414      Filed 05/04/21    Page 2 of 3




         MATTER GOING FORWARD

         1.   Debtors’ Motion for Entry of an Order (I) Dismissing the Debtors’ Chapter 11 Cases,
              (II) Authorizing the Debtors to Abandon Certain Property; (III) Authorizing the Debtor
              Entities to be Dissolved in Accordance with Applicable Law; and (IV) Granting Related
              Relief [D.I. 379, 4/7/21]

              Response/Objection Deadline:                April 9, 2021 at 4:00 p.m. (ET)

              Responses/Objections Received:

                 A.      United States Trustee’s Limited Objection and Reservation of Rights [D.I. 393,
                         4/21/21]

                 B.      Creditors Chloe Coscarelli, Chef Chloe, LLC, CC Hospitality Holdings LLC
                         and CKC Sales, LLC’s Objection [D.I. 394, 4/21/21]

                 C.      Informal comments from Century City Mall LLC

                 D.      Informal comments from counsel to Roberta Batazzi

              Related Documents:

                 E.      Notice of Filing of Revised Proposed Order (I) Dismissing the Debtors’
                         Chapter 11 Cases; (II) Authorizing the Debtors to Abandon Certain
                         Property; (III) Authorizing the Debtor Entities to be Dissolved in
                         Accordance with Applicable Law; and (IV) Granting Related Relief
                         [D.I. 411, 5/4/21]

                 F.      Notice of (I) Sale Closing, (II) Assumption and Assignment of Contracts in
                         Connection Therewith, and (III) Final Accounting of Sale Proceeds [D.I.
                         412, 5/4/21]

                 G.      Certification of Counsel Regarding Revised Proposed Order (I) Dismissing
                         the Chapter 11 Cases; and (II) Granting Related Relief [D.I. 413, 5/4/21]

              Status:    All responses have been resolved and a revised proposed order has been
                         submitted under certification of counsel. No hearing is necessary unless
                         the Court has questions.




28077990.1
                                                      2
                     Case 20-13103-BLS   Doc 414   Filed 05/04/21   Page 3 of 3




         Dated: May 4, 2021                 YOUNG CONAWAY STARGATT &
         Wilmington, Delaware               TAYLOR, LLP

                                            /s/ Elizabeth S. Justison
                                            M. Blake Cleary (No. 3614)
                                            Elizabeth S. Justison (No. 5911)
                                            Rodney Square, 1000 North King Street
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 571-6600
                                            Facsimile: (302) 571-1253
                                            E-mail: mbcleary@ycst.com
                                                     ejustison@ycst.com

                                            Counsel to the Debtors and Debtors in Possession




28077990.1
                                               3
